Exhibit 10 ANNUAL FILING REQUIREMENTS AGREEMENT FOR SERVICES The following constitutes an agreement (the “Agreement”), effective as of August 14th , 2008 (the “ Effective Date ”), byPublic Company Management Services, Inc. (“ PCMS ” )located at 5770 El Camino Road, Las Vegas, NV89118, and the following company (hereinafter referred to as the " Client "): COMPANY: Alaskan Products Company ADDRESS: 3526 Industrial Ave. CITY/STATE/ZIP: Fairbanks Alaska.99701 CONTACT PERSON: Ken Forster TELEPHONE: 907-457-2501 PCMS hereby agrees to perform documentation compilation services selected by Client from the date of trading commencement for the Client, and other supporting documents and filings related to Client’s fully reporting status under the Securities Exchange Act of 1934 (the “1934 Act”).Client will be notified by PCMS the due date of each report selected.In consideration of mutual promises made herein and for other good and valuable consideration, the sufficiency of which is hereby acknowledged by PCMS and Client, both parties agree as follows: 1) Duties of PCMS:Items (a), (b), (c) and (d) below represent the minimum filings and services required by the Securities and Exchange Commission to maintain your Company’s compliance with established rules and regulations.Please initial and date in the appropriate, designated areas should you desire to have PCMS complete the required documentations on your behalf. a) Form 10-KSB Development – “Form 10-KSB Development” - the preparation and filing of all the required documents with regards to the full registration under the 1934 Act with the SEC for Client, which includes filing an annual report within 90 days of the fiscal year end.Included under this subparagraph are the following documents: 1) Coordination with accounting firm reviewing financial documentation for periods ending fiscal year provided company is cleared for trading; 2) Preparation of Form 10-KSB Registration Statement; and 3) Coordination of the EDGAR Federal SEC Electronic Submission. b) Form 10-QSB Development – “Form 10-QSB Development” - the preparation and filing of all the required documents with regards to the full registration under the 1934 Act with the SEC for Client which includes filing quarterly reports within 45 days after the end of each of the first three fiscal quarters.Included under this subparagraph are the following documents: 1) Form 10-QSB for the periods ending fiscal Quarters after filings are effective. 2) Coordination of the EDGAR Federal SEC Electronic Submission; and c) Form 13D/G and Forms 3, 4, and 5 Development – “Form 13 G and Forms 3, 4, & 5 Development” - the preparation and filing of all the required documents with regards to the full registration under the 1934 Act with the SEC for Client, which includes filing Form 13 G and Forms 3, 4, & 5 within 45 days after the end of the calendar year.Included under this subparagraph are the following documents: 5770 El Camino Road Las Vegas, NV 89118 702.222.9076 1 1) Preparation of Form 13 G – Statement of Beneficial Ownership of 5% or more (all shareholders); 2) Preparation of Form 3 – Initial Statement of Beneficial Ownership for all shareholders (if needed); 3) Preparation of Form 4 – Statement of Changes of Beneficial Ownership (if needed); 4) Preparation of Form 5 – Annual Statement of Changes in Beneficial Ownership of 5% or more (Officers and Directors); and 5) Coordination of the EDGAR Federal SEC Electronic Submission. d) Form 8K On March 11, 2005, the Securities and Exchange Commission (SEC) adopted amendments to Form 8-K, the Exchange Act form used by public companies to disclose important corporate events on a current basis. Compliance with these amendments will be required as of August 23, 2005. These amendments are responsive to the “real time issuer disclosure” mandate in Section 409 of the Sarbanes-Oxley Act of 2002. Form 8-K is the “current report” used to report material events or corporate changes that have previously not been reported by the company in a quarterly report (Form 10-Q) or annual report (Form 10-K). These events or changes include: 1) Changes in Control of Registrant; 2) Acquisition or Disposition of Assets; 3) Bankruptcy or Receivership; 4) Changes in Registrant’s Certifying Accountant; 5) Other Events and Regulation FD Disclosure; 6) Resignations of Registrant’s Directors; 7) Financial Statements and Exhibits; 8) Change in Fiscal Year; 9)
